                                          PROCEEDING MEMO
                                      HONORABLE JOHN P. GUSTAFSON

In Re:                                                                                         Case No. 19-31520-jpg
Christopher J. Windsor                                                                         Chapter 13



NATURE OF PROCEEDING:
Doc #4 Debtor(s)' Application to Pay Chapter 13 Filing Fee in Installments


APPEARANCES:
     Debtor(s) Christopher J. Windsor, pro se                           Atty for
     Atty for Debtor(s):                                                Atty for
     Atty for Creditor:                                                 Atty for
✔    Atty for USTrustee: Maria Giannirakis (by phone)                   Atty for

 ✔   HEARING HELD                 EVIDENCE SUBMITTED                  DISMISSED

     HEARING NOT HELD                                                 TAKEN UNDER ADVISEMENT

     MOTION TO CONTINUE F/C                   DAYS                    MOTION CUT-OFF

     AGREED ENTRY ON OR BEFORE                      DAYS

     STATUS REPORT ON OR BEFORE                     DAYS              DISCOVERY CUT-OFF

     MOTION TO BE WITHDRAWN                      DAYS

     OBJECTION TO BE WITHDRAWN                      DAYS              FINAL PRE-TRIAL



     *5$17('$33529('',6$33529('75,$/



     DENIED            WITH PREJUDICE              WITHOUT PREJUDICE

     SUSTAINED

     ADJOURNED TO


COMMENTS OF COURT:
 Application to pay the filing fee in installments will be denied. Case will be dismissed for the reasons stated on the
 record.




HEARING DATE:          Tues., 6/11/2019

FOR COURT USE ONLY
   Order Uploaded                     Need Order                  Return for Action


         19-31520-jpg        Doc 14       FILED 06/11/19      ENTERED 06/11/19 16:32:58               Page 1 of 1
